ORDER
PER CURIAM.
Defendant appeals from her conviction by the court for harassment in violation of § 565.090.1(3) RSMo 1986. She was sentenced to 30 days imprisonment, execution of sentence was suspended and she was placed on two years probation. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).